Case 2:20-cv-00915-DMG-JPR Document 13 Filed 05/18/20 Page 1 of 3 Page ID #:46



     Joshua Briones (SBN: 205293)
1    jbriones@mintz.com
     Esteban Morales (SBN: 273948)
2    emorales@mintz.com
     MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
3    2029 Century Park East, Suite 3100
     Los Angeles, California 90067
4    Telephone: (310) 586-3200
     Facsimile: (310) 586-3202
5
     Attorneys for Defendant
6    Leadpoint, Inc.
7
                           UNITED STATES DISTRICT COURT
8
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
     BRENNAN LANDY, individually and on              Case No. 2:20-cv-00915-DMG-JPR
10
     behalf of all others similarly situation,       JOINT NOTICE OF
11                                                   SETTLEMENT
12                      Plaintiff,
                                                     Crtrm: 8C
13         vs.                                       Judge: Hon. Dolly M. Gee
                                                     Mag. Judge: Hon. Jean P. Rosenbluth
14   LEADPOINT, INC.
15                                                   Complaint Filed: January 29, 2020
                        Defendants.
16

17

18         TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD
19   HEREIN:
20

21         PLEASE TAKE NOTICE that Plaintiff Brennan Landy (“Plaintiff”) and
22   Defendant Leadpoint, Inc. (“Defendant”) have reached an agreement in principle to
23   resolve this matter. The parties are currently drafting the appropriate settlement
24   documents and intend to file a Notice of Dismissal once the agreement is finalized.
25

26

27

28
                                                 1
                                     JOINT NOTICE OF SETTLEMENT
Case 2:20-cv-00915-DMG-JPR Document 13 Filed 05/18/20 Page 2 of 3 Page ID #:47



     Dated: May 18, 2020             Respectfully submitted,
1
                                     MINTZ LEVIN COHN FERRIS GLOVSKY AND
2                                    POPEO P.C.
3                                    /s/ Esteban Morales
4                                    By: Joshua Briones
                                           Esteban Morales
5                                         Attorneys for Defendant Leadpoint, Inc.
6

7    Dated: May 18, 2020             THE LAW OFFICES OF TODD M. FRIEDMAN P.C.
8
9

10                                   /s/ Adrian R. Bacon
                                          Todd M. Friedman
11                                        Adrian R. Bacon

12                                        Attorneys for Plaintiff Brennan Landy

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
                               JOINT NOTICE OF SETTLEMENT
Case 2:20-cv-00915-DMG-JPR Document 13 Filed 05/18/20 Page 3 of 3 Page ID #:48



                                CERTIFICATE OF SERVICE
1

2
           I HEREBY CERTIFY that I filed the foregoing JOINT NOTICE OF

3    SETTLEMENT electronically on May 18, 2020, with the Clerk of the United States
4
     District Court in the CM/ECF system, which will serve a notice of the filing upon all
5

6    counsel or parties of record on the email addresses listed on the court website.

7                                             /s/ Esteban Morales
8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                1
                                        PROOF OF SERVICE
